Citation Nr: 0835113	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  06-02 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel







INTRODUCTION

The veteran served on active military duty from September 
1965 to September 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the veteran 
entered active service in September 1965 with preexisting 
bilateral hearing loss.

2.  Clear and unmistakable evidence demonstrates that the 
veteran's bilateral hearing loss did not permanently increase 
in severity during service.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss clearly and 
unmistakably existed prior to his entry into military 
service, and the presumption of soundness at induction is 
rebutted.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.304 (2007).

2.  The veteran's bilateral hearing loss was not aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.306 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in June 2005.  
That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
veteran about the information and evidence the VA would seek 
to provide, and (3) informing the veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

However, the Board acknowledges the RO failed to provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded; thus, there is a content error as to the additional 
VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Regardless, because service connection is being denied, no 
disability rating or effective date will be assigned on this 
basis.  Thus, the failure to provide additional notice 
concerning these downstream elements of the claim is moot 
and, therefore, at most harmless error.  See, too, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

However, to the extent that there is a presumption of 
prejudice due to content error under Dingess, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) recently ruled as to how to cure such a 
defect.  In Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), it held that any VCAA error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1), concerning any element of a claim, is 
presumed prejudicial.  Further, VA, not the veteran, has the 
burden of rebutting this presumption by showing that the 
error was not prejudicial to the veteran in that it does not 
affect the essential fairness of the adjudication.  See id.  
To do this, VA must demonstrate that (1) any defect was cured 
by actual knowledge on the part of the claimant (see Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.")); (2) 
a reasonable person could be expected to understand from the 
notice what was needed; or (3) a benefit could not have been 
awarded as a matter of law.  Additionally, consideration 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

Here, the Board finds that the presumption of prejudice due 
to content error of the notice required by Dingess has been 
rebutted by the veteran's actual knowledge of the evidence he 
is required to submit in this case based on the statements 
submitted by him.  Specifically, throughout the course of the 
appeal process, the veteran submitted several lay statements 
with assertions of exposure to loud noises in service, of his 
worsening hearing after service, and of his current 
difficulties with hearing.  The veteran also requested a VA 
examination to determine the etiology of his hearing loss.  
These statements indicate the veteran has actual knowledge of 
the evidence required of him to substantiate his service-
connection claim for hearing loss and cures any notice 
defect.  See generally Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Thus, under Sanders, even though VA may 
have erred by failing to provide Dingess notice, the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claim.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs) and service 
personnel records (SPRs).  Although the veteran did not 
identify any treatment by VA for hearing loss, the RO also 
conducted a search for VA medical center (MC) treatment 
records for the veteran, but none has been found.  Moreover, 
the veteran has not identified or submitted any private 
treatment records.  In fact, in a June 2005 statement, he 
indicated that he had no more evidence to submit in 
substantiation of his claim.  Further, although the Board 
acknowledges the lack of a VA examination regarding the 
etiology of the veteran's alleged bilateral hearing loss, 
such an examination is unnecessary in this case.  In this 
regard, VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  
Here, there is no evidence of a current diagnosis of, or 
treatement for, bilateral hearing loss.  Moreover, the 
evidence reflects neither a disability in service nor a 
presumptive disability within one year of discharge from 
service.  Further, there is no medical evidence indicating a 
link between any current disorder on appeal and service or 
the continuity of symptomatology of disability since service.  
Thus, the first, second, and third elements of McLendon are 
not met and a VA examination to establish a nexus is not 
required.  Therefore, there is no indication that any 
additional evidence remains outstanding, and the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.1, 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. 
§§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  

This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.

If a pre-existing disability is noted upon entry into 
service, the veteran cannot bring a claim for service 
connection for that disability, but the veteran may bring a 
claim for service-connected aggravation of that disability.  
In that case, 38 U.S.C.A. 
§ 1153 applies and the burden falls on the veteran to 
establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 
Vet. App. 398, 402 (1995); see also Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence 
of a temporary flare-up, without more, does not satisfy the 
level of proof required of a non-combat veteran to establish 
an increase in disability).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the veteran denies entering service with pre-
existing bilateral hearing loss.  He contends that his 
bilateral hearing loss was incurred in service due to 
constant exposure to loud noise.  See claim for service 
connection for bilateral hearing loss dated in June 2005; 
veteran's statement dated in January 2006.  However, as will 
be discussed below, evidence of record shows otherwise.    

As previously mentioned, the first requirement for any 
service-connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. 
at 225.  In this regard, the claims file is completely devoid 
of any medical evidence indicating a current diagnosis of 
bilateral hearing loss.  The veteran has neither submitted 
medical evidence nor identified any medical evidence showing 
a current diagnosis of, or treatment for, bilateral hearing 
loss.  No VA treatment records concerning the veteran's 
hearing loss have been found.  There are no statements from 
any physician indicating that the veteran has current 
bilateral hearing loss.  In fact, the veteran indicated in a 
June 2005 statement that he had no further evidence to 
submit.  Although the veteran is competent to state that he 
has difficulty hearing, there must be competent medical 
evidence where the determinative issue involves medical 
causation or a medical diagnosis.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, absent evidence of a current 
disability, service connection cannot be granted for 
bilateral hearing loss.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.     

Regardless, the Board now turns to analysis of the veteran's 
service records.  In this regard, a September 1965 entrance 
examination noted that the veteran had impairment of hearing 
upon enlistment in active service.  The September 1965 
entrance audiogram showed pure tone thresholds, in decibels 
(conversion to ISO units shown in parentheses), as follows:

HERTZ

250
500
1000
2000
3000
4000
6000
8000
  RIGHT
-
10
5
0
-
50
-
-
   LEFT
-
10
5
0
-
40
-
-

As for the veteran's lay assertion on his June 2005 and 
January 2006 assertions denying that he had pre-existing 
bilateral hearing loss prior to enlistment in service, the 
Court has held on multiple occasions that lay statements by a 
veteran concerning a pre-existing condition, alone, are 
insufficient to rebut the presumption of soundness.  See 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded 
history provided by a lay witness does not constitute 
competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a lay person's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a pre-existing condition); see also 
Leshore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional).

Because this disorder was noted upon enlistment, the veteran 
is not entitled to the presumption of soundness.  See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The September 1965 
entrance examination report provides clear and unmistakable 
evidence supporting this conclusion.  See id. 

Thus, in accordance with VAOPGCPREC 3-2003, it follows that 
VA is not required to show there was clearly and unmistakably 
no aggravation of the veteran's pre-existing hearing loss 
during service beyond its natural progression.  Rather, it is 
the veteran's burden to show a chronic (i.e., permanent) 
worsening of his pre-existing hearing loss during service.  
In other words, he may only bring a claim for aggravation of 
this pre-existing condition.  Wagner, 370 F.3d at 1096.

As already alluded to, a preexisting injury or disease will 
be considered to have been aggravated during service when 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Moreover, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).    

In this respect, the veteran's August 1968 separation 
examination showed no hearing loss in either ear.  The August 
1968 audiogram showed pure tone thresholds, in decibels 
(conversion to ISO units shown in parentheses), as follows: 

HERTZ

250
500
1000
2000
3000
4000
6000
8000
  RIGHT
-
0
0
0
-
0
-
-
   LEFT
-
0
0
0
-
0
-
-

A comparison of the audiograms results from the September 
1965 entrance examination and the August 1968 separation 
examination would suggest that the veteran's hearing actually 
improved over time, and would seem to suggest that any 
hearing loss detected during the September 1965 entrance 
examination was acute and transitory.  Moreover, there is no 
evidence of any complaints or treatment of hearing problems 
during service.  As a whole, the veteran's STRs provide 
negative evidence against a finding of aggravation for 
bilateral hearing loss.

Post-service, there is no evidence whatsoever of treatment 
for bilateral hearing loss or of any problems with the 
veteran's hearing.  Evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service, as evidence of whether a 
preexisting condition was aggravated by military service.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Thus, considering the medical evidence regarding the 
veteran's bilateral hearing loss prior to, during, and 
subsequent to service, there is no discernable increase in 
the severity of his bilateral hearing loss within the meaning 
of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a).  The 
audiograms, in particular, as well as the complete lack of 
any medical evidence for a current diagnosis of bilateral 
hearing loss, are entitled to great probative weight in 
demonstrating the lack of a current disability and, 
therefore, no increase in severity of the veteran's bilateral 
hearing loss during his service.  In other words, the 
evidence of record does not show the veteran's pre-existing 
bilateral hearing loss permanently worsened beyond its normal 
progression during his service.  Absent any evidence of a 
current diagnosis and an increase, the presumption of 
aggravation does not apply.  

Furthermore, although he is competent to indicate he has 
difficulty hearing, the veteran's lay assertions as to 
aggravation are outweighed by the medical evidence, which 
clearly and unmistakably shows no current diagnosis and, 
therefore, no permanent increase in the severity of his 
alleged bilateral hearing loss as a result of his military 
service.  Independent medical evidence is needed to support a 
finding that the preexisting disorder increased in severity 
in service beyond its natural progression.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1994).

Accordingly, as the preponderance of the evidence is against 
the veteran's bilateral hearing loss claim, on the basis of 
aggravation of a pre-existing condition during service, the 
"benefit of the doubt" rule is not for application, and 
this claim must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


